DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu on 12/15/20.
The application has been amended as follows: 
1. (Currently amended) A touch display device, comprising:
a pixel array substrate, comprising:
	a first substrate;
	a plurality of scan lines and a plurality of data lines, disposed on the first substrate, wherein the data lines are not disposed parallel to the scan lines;
	a plurality of first metal common lines, disposed on the first substrate, each of the first metal common lines is disposed between two adjacent scan lines;
	a plurality of pixel sets, arranged in array on the first substrate, each of the pixel sets is located between two adjacent first metal common lines, and each of the pixel sets 
	a common electrode layer, disposed on the first substrate, wherein the pixel sets are structurally separated from the common electrode layer, the common electrode layer comprises a plurality of first common electrode portions and a plurality of second common electrode portions, the first common electrode portions are disposed corresponding to the first metal common lines, and a vertical projection of each of the first metal common lines on the first substrate is completely located within a vertical projection of the corresponding first common electrode portion on the first substrate;
an opposite substrate, disposed opposite to the pixel array substrate, comprising:
	a second substrate;
	a plurality of first light-shielding patterns, disposed on the second substrate, wherein the first light-shielding patterns are disposed corresponding to the first metal common lines, a vertical projection of each of the first metal common lines and the two scan lines adjacent to each of the first metal common lines on the first substrate is completely located within a vertical projection of the corresponding first light-shielding pattern on the first substrate; and
	a plurality of first touch electrode patterns, disposed on the first light-shielding patterns, wherein the first touch electrode patterns are disposed corresponding to the first metal common lines, and a vertical projection of each of the first touch electrode patterns on the first substrate is completely located within a vertical projection of the corresponding first common electrode portion on the first substrate; and

wherein each of the pixel sets comprises a first pixel unit and a second pixel unit, and the first pixel unit and the second pixel unit respectively comprise:
an transistor; and
a pixel electrode, electrically connected to the transistor,
wherein the transistor of the first pixel unit and the transistor of the second pixel unit are electrically connected to different scan lines,
wherein the transistor of the first pixel unit and the transistor of the second pixel unit are electrically connected to the same data line.
2. (Original) The touch display device according to claim 1, wherein a main width of each of the first metal common lines is between 3 micrometers (µm) and 300 µm.
3. (Original) The touch display device according to claim 1, wherein a main width of each of the first touch electrode patterns is larger than a main width of each of the first metal common lines.
4. (Original) The touch display device according to claim 1, wherein a material of the first metal common lines is the same as a material of the scan lines.
5. (Original) The touch display device according to claim 1, wherein the pixel array substrate further comprises:

6. (Original) The touch display device according to claim 5, wherein the first metal common lines are electrically connected to the common electrode layer, and the second metal common line is electrically connected to the common electrode layer.
7. (Canceled) 
8. (Canceled) 
9. (Canceled) 
10. (previously presented) The touch display device according to claim 1, wherein the second common electrode portions have a plurality of slits disposed corresponding to the pixel electrodes.
11. (Currently amended) The touch display device according to claim 1, wherein the common electrode layer further has a plurality of opening patterns, and the opening patterns overlap the transistors and the scan lines in a vertical direction of the first substrate. 
12. (Original) The touch display device according to claim 1, wherein the opposite substrate further comprises:
a plurality of second light-shielding patterns, disposed on the second substrate, wherein the second light-shielding patterns are connected to the first light-shielding patterns to form a mesh light-shielding layer.

a plurality of second touch electrode patterns, disposed on the second light-shielding patterns, wherein the second touch electrode patterns are connected to the first touch electrode patterns to form a mesh touch electrode layer.
14. (Original) The touch display device according to claim 1, wherein a main width of each of the first touch electrode patterns is less than a width of each of the first common electrode portions.
15. (Original) The touch display device according to claim 1, wherein at least one of the first common electrode portions in the common electrode layer does not overlap two scan lines corresponding thereto.
16. (previously presented) The touch display device according to claim 1, wherein a first scan line is electrically connected to the first pixel unit, a second scan line is electrically connected to the second pixel unit, and at least one of the first common electrode portions in the common electrode layer partially overlaps the first scan line and the second scan line.
17. (previously presented) The touch display device according to claim 16, wherein an overlapping area ratio of at least one of the first common electrode portions in the common electrode layer to one of the first scan line and the second scan line is from 0 to 80%.
18. (Canceled) 

20. (previously presented) A touch display device, comprising:
a pixel array substrate, comprising:
	a first substrate;
	a plurality of scan lines and a plurality of data lines, disposed on the first substrate, wherein the data lines are not disposed parallel to the scan lines;
	a plurality of first metal common lines, disposed on the first substrate, each of the first metal common lines is disposed between two adjacent scan lines;
	a plurality of pixel sets, arranged in array on the first substrate, each of the pixel sets is located between two adjacent first metal common lines, and each of the pixel sets is physically connected to two of the scan lines and one of the data lines; and
	a common electrode layer, disposed on the first substrate, wherein the pixel sets are structurally separated from the common electrode layer, the common electrode layer comprises a plurality of first common electrode portions and a plurality of second common electrode portions, the first common electrode portions are disposed corresponding to the first metal common lines, and a vertical projection of each of the first metal common lines on the first substrate is completely located within a vertical projection of the corresponding first common electrode portion on the first substrate;

	a second substrate;
	a plurality of first light-shielding patterns, disposed on the second substrate, wherein the first light-shielding patterns are disposed corresponding to the first metal common lines, a vertical projection of each of the first metal common lines and the two scan lines adjacent to each of the first metal common lines on the first substrate is completely located within a vertical projection of the corresponding first light-shielding pattern on the first substrate; and
	a plurality of first touch electrode patterns, disposed on the first light-shielding patterns, wherein the first touch electrode patterns are disposed corresponding to the first metal common lines, and a vertical projection of each of the first touch electrode patterns on the first substrate is completely located within a vertical projection of the corresponding first common electrode portion on the first substrate; and
a liquid crystal layer, disposed between the pixel array substrate and the opposite substrate.
21. (previously presented) A touch display device, comprising:
a pixel array substrate, comprising:
	a first substrate;
	a plurality of scan lines and a plurality of data lines, disposed on the first substrate, wherein the data lines are not disposed parallel to the scan lines;

	a plurality of pixel sets, arranged in array on the first substrate, each of the pixel sets is located between two adjacent first metal common lines, and each of the pixel sets is electrically connected to two of the scan lines and one of the data lines; and
	a common electrode layer, disposed on the first substrate, wherein the pixel sets are structurally separated from the common electrode layer, the common electrode layer comprises a plurality of first common electrode portions and a plurality of second common electrode portions physically connected to the plurality of first common electrode portions, the first common electrode portions are disposed corresponding to the first metal common lines, and a vertical projection of each of the first metal common lines on the first substrate is completely located within a vertical projection of the corresponding first common electrode portion on the first substrate;
an opposite substrate, disposed opposite to the pixel array substrate, comprising:
	a second substrate;
	a plurality of first light-shielding patterns, disposed on the second substrate, wherein the first light-shielding patterns are disposed corresponding to the first metal common lines, a vertical projection of each of the first metal common lines and the two scan lines adjacent to each of the first metal common lines on the first substrate is completely located within a vertical projection of the corresponding first light-shielding pattern on the first substrate; and

a liquid crystal layer, disposed between the pixel array substrate and the opposite substrate.
Allowable Subject Matter
Claims 1-6, 10-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 10-15, filed 11/30/20, with respect to claims 1-6, 10-17 and 19-21 have been fully considered and are persuasive.  
In regards to claim 1, Kim ‘442, Yang, and Kim ‘649, fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a touch display device and specifically including "each of the pixels sets is electrically connected to two of the scan lines and one of the data lines", “a vertical projection of each of the first metal common lines on the first substrate is completely located within a vertical projection of the corresponding first common electrode portion on the first substrate”, "a vertical projection of each of the first touch electrode patterns on the first substrate is completely located within a vertical projection of the corresponding first common electrode portion on the first substrate", and "the transistor of the first pixel unit and the transistor of the second pixel unit are electrically connected to different scan lines".
each of the pixels sets is electrically connected to two of the scan lines and one of the data lines", “a vertical projection of each of the first metal common lines on the first substrate is completely located within a vertical projection of the corresponding first common electrode portion on the first substrate”, and "a vertical projection of each of the first touch electrode patterns on the first substrate is completely located within a vertical projection of the corresponding first common electrode portion on the first substrate".
In regards to claim 21, Kim ‘442, Yang, and Kim ‘649, fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a touch display device and specifically including "each of the pixels sets is electrically connected to two of the scan lines and one of the data lines", “a vertical projection of each of the first metal common lines on the first substrate is completely located within a vertical projection of the corresponding first common electrode portion on the first substrate”, and "a vertical projection of each of the first touch electrode patterns on the first substrate is completely located within a vertical projection of the corresponding first common electrode portion on the first substrate".
Prior art CN104978069, as submitted in the IDS dated 1/31/19, discloses a touch display device (Fig. 1A/B, 100 contactor control device), comprising: a pixel array substrate (Fig. 1A/B, 110 PEL array), comprising: a first substrate (Fig. 1A/B, 102); a plurality of scan lines (Fig. 1A/B, 114A and 114B scan lines) and a plurality of data lines (Fig. 1A/B, 116 data wire), disposed on 
Prior art CN104978069, as submitted in the IDS dated 1/31/19, does not disclose expressly “a plurality of second common electrode portions”, “a plurality of first light-shielding patterns, disposed on the second substrate, wherein the first light-shielding patterns are disposed corresponding to the first metal common lines, a vertical projection of each of the first metal common lines and the two scan lines adjacent to each of the first metal common lines on the first substrate is completely located within a vertical projection of the corresponding first light-shielding pattern on the first substrate”, and “vertical projection of each of the first touch electrode patterns on the first substrate is completely located within a vertical projection of the corresponding first common electrode portion on the first substrate”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        12/15/20

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622